PROTOCOLE D'ACCORD

ENTRE

SOCIÉTÉ MINIÈRE DE BAKWANGA SARL

ET

BHP BILLITON WORLD EXPLORATION INC.

PROTOCOLE D'ACCOKRD
ENTRE

Société Minière de Brkwanga SARL, société constituée conformément au droit de la
République Démocratique du Congo, immatriculée au Nouveau Registre du Commerce
de Mbuji - Mayi sous le No. G001 et dont le siège social est sis au no. 4, Piace de la
Coopération, Commune de la Kanshi à Mbuji-Mayi en République Démocratique du
Congo, dûment représentée par Messieurs Gustave Luabeya Tshitala et Cosmas Shungu

Tshofu, respectivement Président Administrateur Délégué et Administrateur Directeur
Général Adjoint,

Ci-après dénommée “MIBA”, d'une part,

ET

BHP Billiton Worid Exploration {nc., société constituée conformément au droit di
Canada, dont le siège social est situé Suite 800 Four Betall Centre, Vancouver, V7)
1L2, Canada, ayant une succursale en République Démacratique du Congo dont le sièg
principal est sis 50, Avenue Goma, Commune de la Gombe, Kinshasa, dûmer
représentée par Monsieur Cesare Morelli,

Ci-après dénommée « BHPB », d'autre part.

Ci-après définies collectivement par Îles

« Parties » et individuellement par u
« Partie ».

PREAMBULE

Attendu que BHPB (seule ou avec des partenaires de BHPB) et MIBA sont détentri:

des Permis de Recherche et d'autres Droits et Titres Miniers concernant les Périmèt
dans la Zone du Projet;

Attendu que MIBA est désireuse de développer ces Périmèires d'une manière effic
pour promouvoir le développement et la prospérité des contrées où elle opère d’une

et d'autre part de répondre aux exigences du Code Minier tel que promulgué par la
No. 7/2002 du 1} juillet 20072;

Considérant la nécessité pour MIBA de recourir à des partenaires ayant des capa
techniques et financières dans le domaine minier en vue de procéder rapidement
recherche et au développement des mines à l’intérieur desdits Périmètres,

Attendu que BHPB (seule ou avec ses partenaires} détient des Droits et Titres Mi
en République Démocratique du Congo et

s'est également associée à d’#
partenaires dans le contexte de joint ventures;

Attendu qu'après plusieurs contacts et réunions entre les Parties, celles-ci se

| 1
déclarées disposées à s’assoc

'a ier, afin de mener des opérations de recherche minière. des
investigations géologiqu

des études de faisabilité et des opérations d'exploitation de
gisements diamantifères de kimberlite ainsi que la commercialisation de Ha totalité de la
production de diamants provenant de tous tels gisements. et ce en conformité avec les
modalités définies dans le présent Protocole d'Accord:

5
s,

EN FOI DE QUOI, LES PARTIES CONVIENNENT DE CE QUI SUIT :
1 Interprétation et Définitions

1.1. Définitions

Dans le cadre du présent Protocole d’Accord, ies termes et expressions repris ci-dessous
auront les significations suivantes:

Activités du Projet visent (i) mener des opérations de Recherche et Evaluation (lorsque
cela est justifié par les résultats de la recherche) et activités y afférentes concernant les
gisements de kimberlite dans la Zone du Projet, tel que déterminé par le Conseil de
Gérance, et (ii) si sur la base d’une évaluation, une Exploitation Minière est considérée
comme techniquement et commercialement viable, réaliser le Développement et

commencer, modifier, étendre où discontinuer l'Exploitation Minière, tel que déterminé
par le Conseil de Gérance.

Associés visent MIBA et le(s) membre(s) du Groupe BHPB qui sont détenteurs des Parts
et, dans l'hypothèse visée aux Articles 10.5 et 19.2 du présent Protocole d'Accord.

l'Etat et les partenaires de BHPB, en ce compris leurs successeurs et cessionnaires
autorisés respectifs.

Autorisations réglementaires visent toutes Îles autorisations
exigées par toute autorité ou
gouvernemental ou réglementaire.

nécessaires qui sont
institution compétente au niveau supranational,

Cash-Flow Disponible vise le revenu net de la Joint Venture au cours de la période

considérée avant intérêt mais après impôts, majoré de fa somme de tous fes montants
déduits pour obtenir le revenu net en tenant compile (sans répétition):

(a) des provisions et réserves;

(b) des dépréciations, amortissements des incorporels et autres charges autre qu'er
espèces;

(c) de toutes fes autres déductions autres-qu'en espèces;

Sous déduction de la somme de tous les gains autres qu'en espèces qui ont ét
additionnés pour obtenir le revenu net de la période considérée et sous déduction de

dépenses d'investissement et des modifications du capital circulant pendant la périod
considérée.

Code Minier vise la loi n° 007/2602 di 11 juillet 2002 portant code minier.

DAS

£

Conseil de Gérance vise le conseil de gérance de la Joint Venture tel que défini à
l'Article 12.1 du présent Protocole d'Accord.

Zontrats Détaillés vise les contrats e: instruments décrits à l'Article 28.1 du présèn:
Protocole d'Accord.

Contrat de Gestion vise le contrat de gestion à conclure immédiatement après !à

constitution de la Joint Venture entre la Joint Venture et l'Opérateur et qui contiendra
les modalités détaillées des Activités du Projet.

Contrat de Joint Venture vise le contrat de joint venture à conclure entre MIBA et
BHPB au titre du présent Protocole d’Accord, qui précisera le fonctionnement de la

Joint Venture, les modalités gouvernant les Activités du Projet et la relation entre les
Associés.

Contrat de Commercialisation vise le contrat de commercialisation qui pourrait èire

conclu entre la Joint Venture et le sous-contractant tel que décrit à l’Article 18.2 du
présent Protocole d’Accord.

Contrats de Prêt d’Associé BHPB vise les contrats de prêt à conclure au titre de
l'Article 15 du présent Protocole d'Accord, destinés à

financer les Activités du Projet
de la Joint Venture dans la Zone du Projet.

Commission d'Option vise le montant repris à l'Article 8.1 du présent Protocale
d'Accord.

Dépenses visent les Dépenses de Recherche et d’Evaluation ainsi que tes Dépenses de
Développement.

Dépenses de Développement visent tous les frais directement ou indirectement
supportés par la Joint Venture et qui sont directement ou indirectement liés au
Développement, en ce compris, notamment les paiements effectués par la Joint Venture
en vertu du Contrat de Gestion, les frais relatifs à
environnementales, les frais relatifs à la

développement des communautés locales.

la réalisation des études
mise en œuvre des programmes de

Dépenses de Recherche et d’Evaluation visent tous les frais directement ou
indirectement encourus par la Joint Venture qui sont directement ou indirectement liés à
la Recherche et l'Evaluation d’une mine dans la Zone du Projet, en ce compris
notamment les paiements effectués par la Joint Venture au titre du Contrat de Gestion,
les frais relatifs à la réalisation des études environnementales, les frais relatifs à la
conceptualisation, la préparation et la mise en œuvre des programmes de développement

des communautés locales, ainsi que les frais engagés pour la gestion et l'administration
des Droits et Titres Miniers.

Développement vise la conception et la construction de chantiers d'exploitation
minière, des installations de traitement, des infrastructures y relatives ainsi que l’accès

à celle-ci, et de toutes les autres installations construites ou mises en place qui sont
liées aux Activités du Projet. .
LA

ss Miniers a la signification donnée dans te Code Mini

inIer.

Droit d'Usaga vise le droit sur l'Usage, comme défini ci-dessous.
Echantillonuage en Gros vise une étude entreprise dans le cadre de l'Exploration de la

kimberlite qui vise la collecte d’un échantillon de kimberlite d'un volume suffisant pour
estimer la teneur en diamant avec une marge d'incertitude de 70%.

Echantillonnage en Gros Positif vise une Echantillonnage e
positive du Conseil de Gérance pour poursuivre les activité

n Gros suivi d'une’décision
5
de procéder à une Étude de Pré-Faisabilité Minière.

d'Exploration dans Je but

Étude de Faisabilité Minière vise {i) une étude en bonne ei due forme qui examine ia
viabilité technique et commerciale d'un projet de développement et d'extraction de
minerais à partir d'un gisement focalisé dans la Zone du Projet sur la base de laquelle
sera fondée une décision d'extraction et, le cas échéant, de traitement de ces minerais
pour obtenir des produits commercialisables Gi) une étude d'un niveau normalement
acceptable pour une banque ou une institution financière de réputation internationale

qui dispose d'une expertise reconnue en matière de financement des projets de

développement d'extraction de nature commerciale et {iii) une étude qui inclura
notamment:

(a) une évaluation des ressources mesurées ct localisées du gisement
conformément aux standards internationaux;

(b) une estimation des charges d'investissement et des frais d'exploitation avec
une marge d'incertitude d'environ 10%;

(c) une analyse de la proposition de Développement;

(d) une analyse de la proposition d'Exploitation Minière envisagée en vue
d'extraire, de façon économique et commerciale. des Substances Minérales
afin d'obtenir des produits commercialisables, :

(e)

une déclaration sur la viabilité commerciale de l'Exploitation Minière
envisagée et une recommandation sur l'opportunité ou non de procéder à
l'Exploitation Minière envisagée;

(P  toute autre question que le Conseil de Gérance convient d'inclure.

Étude de Faisabilité Minière Positive vise une Etude de Faisabilité Minière, suivie

d'une décision positive du Conseil de Gérance pour procéder à la construction d'une
mine.

Étude de Pré-Faisabilité Minière vise une étude préliminaire qui précède l'Etude de
Faisabilité Minière et qui examine entre autre la continuité
minéralisée, l'estimation de réserves,
d'incertitude d'environ 50%.

et la géométrie de la zone
les coûts et les revenus avec une marge

Étude de Pré-Faissbilité Minière Positive vise une Etude de Pré-Faisabilité

, Suivie
d'une décision positive du Conseil de Gérance pour procéder à une Étude de Faisabilité
Minière.

T2

6

| Etat vise la République Démocratique du Congo.

Exercice Social vise la période financière de la Joint Venture. telle que définie dans les
i Statuts.

4 Exploitation Minière vise un ensemble d'activités qui ont pour finalité l'extraction et
| le traitement des Substances Minérales, en vue d'obtenir des produits marchands, en ee

compris toute activité de support, d'administration et d'infrastructures qui y sont
afférentes.

Finder Fee vise le montant défini à l'Article 8.3 du présent Protocole d'Accord.

i Gisements Alluvionnaires vise les gisements alluvionnaires de diamants dans la Zone
: du Projet.

Groupe BHPB vise BHPB et ses Sociétés Affiliées.

Joint Venture vise la personne morale à constituer par les Parties conformément aux

Articles 2.2 et 10 du présent Protocole d'Accord et dont l’objet sociai sera la conduite
des Activités du Projet.

Jour Ouvrable vise un jour, autre qu'un samedi, où les banques sont généralement
ouvertes à Londres et à Kinshasa et offrent une gamme complète de services.

Opérateur vise l'opérateur désigné par le Conseil de Gérance de la Joint Venture
conformément au Contrat de Gestion.

Parts visent les Parts sociales de la Joint Venture.

Périmètre a la signification donnée dans le Code Minier.

Permis d'Exploitation a la signification donnée dans le Code Minier.

Permis de Recherche a la signification donnée dans le Code Minier.

Prêts d’Associé BHPB vise les prêts mis à disposition de la Joint Venture par BHPB au
titre des Contrats de Prêt d'Associé BHPB, et ayant un taux d'intérêt égal au taux
d'intérêt qui aurait été raisonnablement appliqué par les institutions bancaires ou

financières extérieures pour le financement, sans sûreté, tel que convenu par BHPB et

MIBA, ou à défaut, par un expert commis à cet effet, majoré d’un taux à convenir fondé
sur le principe de ni gain ni perte.

Produits marchands a la signification donnée dans {e Code Minier.
Recherche et Evaluation visent toutes les activités et opérations (ainsi que les activités

liées) qui portent sur la recherche, la délimitation et la réalisation d'Etudes de

Faisabilité Minière dans la Zone du Projet. Cela comprend également la gestion et
l'administration des Droits et Titres Miniers.

TA CZ

Société Affiliée vise une société ou toute autre Pêrsonne morale qui soit contrôle ou esi
contrôlée :af une partie, soit contrôle ou est contrôlée par une personne qui contrôle
une partie Pour BHPB, cela vise également BHP Billiton Pie et BHP Biliiton Lid ei
toute soci£'£ contrôlée par BHP Billiton Pic où BHP Billiton Ltd. Le contrôle s'entend

de la déte- ‘ion, de manière directe ou indirecte, d'au moins 50% des Parts ou droits de
vote d'une .ociété ou d'une personne morale.

! Substance Minérale a la signification donnée dans le Code Minier.
j

Statuts v

nt les statuts de la Joint Vencure

Üsage v
Minier.

a Prospection, la Recherche st 1 Exploitation telle que définie dans le Code

Zone Concernée vise la surface totale couverte par un Permis de Recherche spécifique
dans laque € un gisement alluvionnaire serait identifié.

Zone du Projet vise la zone décrite à l'Article 3 du présent Protocole d' Accord et les

Annexes a quelles il est spécifiquement fait référence dans cet Article 3.

1.2  Artisles et Annexes
À moins g.: le contexte ne le justifie autrement, les références aux Articles et Annexes
sont des -:‘érences aux Articles et Annexes du

présent Protocoie d’Accord.et les

références : 1X paragraphes sont des références aux paragraphes de l'Article dans lequel

ces référer .:s apparaissent.
1.3 Titre:

Les titres : nt indiqués pour faciliter uniquement la lecture et ne

peuvent pas influencer
l'interprét: on du présent Protocole d'Accord ou des Annexes.

. 1.4  Emp si des termes

À moins g_: le contexte ne le justifie autrement, les mots repris au singulier incluent le

pluriel et i- ‘ersement, et les références aux personnes physiques incluent également les
personnes - orales.

2 Obje: l
2.1 Les 7:rties s'engagent à mener ensemble les Activités du Projet dans la Zone du
Projet c:7s le cadre de la Joint Venture.

2.2 Suite : la conclusion du présent Protocole d’Accord, MIBA ct BHPB constitueront
la Joint Ve-‘ure dans la République Démocratique du Congo, dans les deux mois suivant
la date du : -ésent Protocole d’Accord ou à toute date postérieure déterminée par accord

écrit, sous 4 forme d'une Société Privée à Responsabilité Limitée conformément aux
lois de la R:aublique Démocratique du Congo.

_ | Ts

Zone du Projet

3.1 La Zone du Projet s'étendra aux Droits et Titres Miniers qui font l’objet de:

{a} 21 Permis de Recherche d’une superficie totaie de 7552 km? qui, au moment
de la constitution de la Joint Venture, seront apportés par BHPB à la joint
Venture, lesdits Permis de Recherche éiant plus amplement décrits à
l'Annexe | du présent Protocole d'Accord ;

(b) 20 Permis de Recherche d’une superficie totale de 1585 km? qui, au moment

de la constitution de la Joint Venture, seront apportés par MIBA à la Joint

Venture, lesdits Permis de Recherches étant plus amplement déerits à
l’Annexe 2 du présent Protocole d'Accord.

3.2 Les Parties assureront que la cession à la Joint Venture des Permis de Recherche
auxquels il est fait référence à l’Article 3.1 et aux Annexes | et 2, est valable,
légale et opposable en vertu de la légistation applicable (en ce compris, à titre non
exhaustif, toute exigence imposée par fe Code Minier), et ce en respectant toutes
formalités de publication et d'opposabilité.

A Déclarations, garanties et engagements

4.1

MIBA déclare et garantit à BHPB. à la date du présent Protocole d'Accord et au

moment de la cession des Permis de Recherche visés à l'Article 3.1 (b) à la Joint
Venture:

(a) qu'elle est la seule propriétaire et bénéficiaire effectif et détenteur des Permis
de Recherche énumérés dans l'Annexe 2 et qu’elle détient tous droits, titres,

intérêts, autorisations, permissions et approbations relatifs aux Permis de
Recherche énumérés dans l’Annexe2;

{b) qu’il y a eu le respect absolu de toute obligation et de toute exigence de
nature légaie où autre, concernant les Permis de Recherche énumérés dans

l'Annexe 2, en ce compris, à titre non exhaustif, toute obligation en matière
de rapport et de Dépenses;

(c) qu'il n‘y a pas de montants restant dus, relatifs aux Permis de Recherche
énumérés dans l'Annexe 2;

(d) que les Permis de Recherche énumérés dans l’Annexe 2 sont parfaitement
valables et ne sont pas susceptibles de révocation ou de non-renouvellement
et qu'il n’y a pas de circonstances ou événements de nature à {imiter
l'activité au titre des Permis de Recherche énumérés dans l'Annexe 2;

{e) qu’elle n'est pas sous une obligation vis-à-vis d’un tiers, de nature
contractuelle ou autre, laquelle la gênerait ou l’empêcherait à conclure ou à
exécuter ses obligations au titre du présent Protocole d'Accord et du Contrat
de Joint Venture envisagé, et qu'il n’y à pas d’arrangements de redevances,
d'options, de conventions de vente, de sous-locations ou d'accords similaires

x 8
A |

4.2

qu'elle a été en parfaite conformité avec toutes obligations enstiur
et de réhabilitation relatives aux Permis de Recherche éaum
l'Annexe 2;

qu'elle a la capacité, le pouvoir et l'autorité de conclure le présent Protocoie

d'Accord et qu'elle aura la capacité, le pouvoir et l'autorité de conclure le
Contrat de joint Veniure.

BHPB déclare et garantit à MIBA, à la date du présent Protocole d'Acchré et au

moment de la cession des Permis de Recherche visés aux Artjciss 3.1 (aj à fa
Joint Venture:

{a)que BHPB et ses partenaires sont les seuls propriétaires ei bénéficiaires
effectifs et détenteurs des Permis de Recherche énumérés dans l'Annexe l, et
qu'elles détiennent tous droits, litres, intérêts, autorisations. permissions et
approbations relatifs aux Permis de Recherche énumérés dans l'Annexe |:

(b)qu'il y a eu le respect absolu de toute obligation et de toute exigence de nature
légale ou autre, concernant les Permis de Recherche énumérés dans l'Annexe

l,en ce compris. à titre non exhaustif, toute obligation en matière de rapport
et de Dépenses;

()qu'il n'y a pas de montants restant dus relatifs aux Permis de Recherche
énumérés dans Annexe |:

(dique les Permis de Recherche énumérés dans l'Annexe 1, sont parfaitement
valables et ne sont pas susceptibles de révocation ou de non-renouvellement et

qu’il n'y a pas de circonstances ou événements de nature à limiter l'activité au
titre des Permis de Recherche énumérés dans l'Annexe 1:

(e)qu'elles ne sont pas $ous une. obligation vis-à-vis d'un tiers, de nature
contractuelle ou autre, laquelle les gênerait ou les empêcheraii à conclure ou à
exécuter ses obligations au titre du présent Protocole d'Accord et du Contrat
de Joint Venture envisagé, et qu'il n'y a pas d’arrangements de redevances,
d'options, de conventions de vente, de sous-locations où d'accords similaires;

(qu'elles ont été en parfaite conformité avec toutes obligations

environnementales et de réhabilitation relatives aux Permis de Recherche
énumérés dans l'Annexe |:

(g)que BHPB a la capacité, le pouvoir et l'autorité de conclure le présent

Protocole d'Accord et qu'elle aura la capacité, le pouvoir et l'autorité de
conclure le Contrat de Joint Venture.

Gisements Alluvionnaires

Sous réserve des conditions du présent Protocole d’Accord, sous réserve des
conditions suspensives reprises à l’Article 9 du présent Protocole d'Accord et

5.6

10

conformément aux dispositions du Code Minier, la joint Venture octroicre
MIBA. un Droit d'Usage portant sur les ‘isements Alluvionnaires.

Sous réserve de l'approbation écrite et préalable de la Joint Venture, MIBA aura
le droit de partager le Droit d'Usage avec un partenaire de son choix et selon un:
formule de division proposée par MIBA. Les Parties conviennent expressémert
que MIBA n'aura pas le droit de céder ou transférer le Droit d'Usage, entièrement
ou partiellement, sans l'approbation écrite et préalable de la Joint Venture

MIBA reconnaît et accepte, de manière expresse, qu’elle sera seule responsable
pour tous frais et/ou toutes responsabilités résultants de l'Usage, par elle-même
ou un partenaire éventuel, des Gisements Alluvionnaires, et MIBA tiendra la Joirt

Venture et ses partenaires à couvert de tout dommage résultant de l’Usage des
Gisements Afluvionnaires.

MIBA exercera à tout moment le Droit d'Usage portant sur les Gisements
Alluvionnaires en conformité avec, et sous le respect absolu de, toutes Exigences

et Autorisations réglementaires, ainsi que les procédures requises par le Système
de Certification Globale du Processus de Kimberltey.

La Joint Venture aura à tout moment le droit de renoncer aux Permis et aux Droits
et Titres Miniers afférents aux Gisements Aliuvionnaires. Au cas où MIBA
exprimerait un intérêt dans la cession de ces Permis et Droits et Titres Miniers
auxquels {a joint Venture pourrait envisager de renoncer dans la Zone du Prajet.

la Joint Venture coopérera à la cession desdits permis et Droits et Titres Miniers à
MIBA.

Au cas où un gisement alluvionnaire serait identifié par MIBA dans la Zone du
Projet, MIBA en notifiera la joint Venture par écrit. Dès réception de cette

notification, la Joint Venture disposera d'une période de trois (3) mois pour

analyser la probabilité de présence de kimberlite dans la Zone Concernée.

Afin de permettre à MIBA {ou le cas échéant, au partenaire de MIBA) de
convertir le Permis de Recherche concerné en Permis d'Exploitation, la Joint
Venture s'engage à transférer à MIBA (ou le cas échéant, au partenaire de MIBA),
les Droits et Titres Miniers afférents à cette Zone Concernée, à titre gratuit. à
condition que la Joint Venture conclurait qu’il n y a pas de kimberlite dans fa
Zone Concernée. Les frais éventuels de tel transfert seront à payer par MIBA.

Les Parties conviennent expressément que la Joint Venture ne sera pas sous une
telle obligation si la probabilité de présence de kimberlite dans la Zone
Concernée est réelle et que, dans tel cas, MIBA (ou le cas échéant, le partenaire

de MIBA}) n'aura pas le droit de procéder à l'exploitation de ce gisement
alluvionnaire.

Gestion des Activités du Projet

La gérance des Activités du Projet dans la Zone du

Projet ressort de la
compétence de l'Opérateur.
8.2

11

conditions et modalités détaillées de [a relation entre Opérateur et la Joint
ferture feront l'objet du Contrat de Gestion.

“srticioation du Personnel de MIBA

Opérateur, agissant au nom de Ja Joint Venture, impiiquera dans les activités de
Recherche et Evaluation dans la Zone du Projet des membres du personnel de
FAIBA (par exemple des géologues de MIBA), Pour autant que ces membres
répondent aux qualifications et expérience professionnelles requises et rendent

leurs services aux conditions normales du marché. En cas d’équivalence/entre des
candidats tiers et des candidats de MIBA. l'Opérateur ac

cordera fa préférence aux
candidats de MIBA. |

Conformément à l'ordonnance n°74/098 du 06 juin 1974 telle que révisée par
l'Ordonnance n°7$/304 bis du 26 novembre 1975 sur la protection de |a main

d'œuvre nationale, la Joint Venture s’efforcera, dans les limites du raisonnable, à
ce que :

{a) pour chacune de ses mines, la Joint Venture n'embauche que le minimum
d'expatriés qu'elle estime nécessaire pour a bonne exécution

des
Exploitations Minières ; et

{b)

la Joint Venture procède à la mise en place de programmes de formation et

de développement des compétences pour des Congolais employés par la
Joint Venture.

La Joint Venture s’efforcera, dans les limites du raisonnable, à ce que des
Congolais en général et ceux proposés par MIBA en particulier, srient intégrés
dans la gestion de l’Exploitation Minière, à condition que lesdits individus aient

ies qualités professionnelles et l'expérience requises et rendent leurs services aux
conditions normales du marché.

Commission d’Option et « Finder Fee »

BHPB paiera à MIBA, un montant égal à deux cent cinq dollars américains (USS
205) par kilomètre carré sur la superficie totale couverte par les Permis de
Recherche qui seront cédés par MIBA à la Joint Venture au titre de l'Article
3.1(b) du présent Protocole d'Accord (la « Commission d'Option »). Ce montant

ne produira pas d'intérêts, et ne devra pas être remboursé à BHPB que ce soit par
MIBA ou par la Joint Venture.

BHPB remboursera à MIBA les droits superficiaires sur les nouveaux Permis de
Recherche que MIBA a obtenu depuis le | Janvier 200$ et qui seront cédés à la
Joint Venture comme envisagé à l'Articie 3.1 (b) du présent Protocole d'Accord.
Ces droits représentent un montant de trois mille sept cent dix neuf dollars
américains et soixante dix-neuf cents (US$ 3,719.79). Les Parties confirment que

ce paiement constitue un Prêt d'Associé BHPB.

Dans les circonstances décrites ci-dessous, BHPB paiera à MIBA les montants

AA
DA
| Æ

8.4

9.

Les paiements envisagés à être effectué
de l'Article 8 et l'Article 11 du présent
suspensives cumulées suivantes:

10
10.1.

10.2.

10.3.

2

Suivants, entendu que ces montants Seront seulement dus au titre de !a
de la première kimberlite dans la Zone du Projet {« Fin

7 Ut Montant de USS 500.006 dans le sas d'un Ech
(200-500 tonnes);

Un montant de ÜSS
Minière Positive: ei

— un moniant de USS
Positive.

découverte
der Fes »):

antillonnage en Gros Positif

1.000.000 dans le cas d'une Etude £e

de Pré-Faisabilité

1.500.000 dans le cas d'une Etude de Faisabiiité Minière

Les paiements à faire à MIBA, mentionnés aux Articles 8.1, 8.2 et 8.3 seront

faits, dans les trente (30) jours calendrier de leur échéance par virement bancaire
électronique au numéro de compte MIBA :

101-0121622-94 USD ouvert à la BCDC Kinshasa
SWIFT Code : BCDCCDKI

Conditions suspensives

s par BHPB ou la Joint Venturé à MIBA au titre
Protocole d'Accord sont soumis aux conditions

La signature du présent
autorisés, des Parties :

La constitution valable de la Joint V
présent Protocole d'Accord; et

La cession valable des Permis de
BHPB) à la Joint Venture par le b
Venture des originaux des Permi
cession réglementaires introduits a

Protocole d’Accord par les représentants. dûment
énture conformément à l'Article 10 du

Recherche par les Parties (et les partenaires de
iais d’actes notariés signés, la remise à la Joint
s de Recherche et copies des formulaires de
u Cadastre Minier avec accusé de réception.

Constitution de la Joint Venture

Suite à là conclusion du présent Protocole d'Accord, les Parties devront négocier
de bonne foi le contenu des Statuts, lesquels devront être harmonisés à tous
égards avec les dispositions du présent Protocole d'Accord.

Suite à la constitution de la Joint Venture, les Parties feront en sorte que tous Les
Permis de Recherche décrits à l'Article 3.1. du présent Protocole d’Accord, soient

cédés à la Joint Venture en conformité aux Articles 3.1 et 3.2 du présent
Protocole d'Accord.

La Joint Venture sera constituée à titre transitoire sous la forme d'une Société

Privée à Responsabilité Limitée (SPRL), régie par les tois de la République
Démocratique du Congo. Elle sera convertie en Société Par Actions à
Responsabilité Limitée (SARL) régie par les lois de la République Démocratique
du Congo, au moment de la Conversion des Permis de Recherche en Permis
d'Exploitation en vue de ja construction d'une mine dans la Zone du Projet.

{ 12
LU

10.6.

11

12.1.

12.2.

13

- La Joint Venture aura un capital social équivalent en francs congolais de

Û

cinquante mille doilars américains {US5 30.000), représenté par mille (1.000)

Parts, étant entendu que:

(a) Cinq cent et dix (510) Paris (ou 51% des Parts) seront enregistrées au nom de
BHPB ei seront détenues à tiire bénéficiaire par BHPB;

(b) Quatre cent nonante (490) Paris (ou 49% des Parts) enregistrées au nom de
MIBA et seront détenues à titre bénéficiaire par MIBA. ;

En cas d'octroi d’un Permis d'Exploitation dans la Zone du Projet au nom de la

Joint Venture pour l'exploitation d’un gisement de diamants dans la Zone du

Projet, et dans la mesure requise par le Code Minier, MIBA procédera au transfer!

de 5 % du capital social de la joint Venture en faveur de l'Etat, étant entendu

expressément que ledit transfert diluera la participation de MIBA dans la Joint
Venture d'un pourcentage correspondant.

Sans limiter la généralité de l'Article 14 du présent Protocole d'Accord. les
revenus distribuables résultant des Activités du Projet seront distribués sous la

forme de dividendes, conformément aux participations des Associés dans la Joint
Venture.

Royalties payable par la Joint Venture à MIBA

La Joint Venture paiera à MIBA, semestriellement, un montant égal à un pour
cent (1 %) du revenu brut émanant de la vente de diamants produits par la Joint
Venture pendant la période de référence pertinente (les « Royalties »). Si à le
suite de l'Etude de Faisabilité, un projet s'avère marginal, les parties s'engagent
à négocier de bonne foi afin de revoir certains termes et conditions pouvant le
rendre économiquement viable.

Conseil de Gérance

Le Conseil de Gérance sera constitué de einq (5) membres dont trois (3) membres
seront nommés par BHPB (« membres BHPB ») et deux (2) membres seront
nommés par MIBA (« membres MIBA »). Au cas où l'Etat devait, à un moment
quelconque, être représenté au sein du Conseil de Gérance de la Joint Venture,
soit en vertu de la législation minière soit autrement, MIBA réduirait le nombre
de ses gérants afin d'accéder à la demande de l'Etat. Le Président du Conseil de

Gérance sera nommé sur la liste des membres MIBA tandis que le Vice-Président
sera nommé sur ta jiste des membres BHPB.

Le quorum de présence pour chaque réunion du Conseil de Gérance sera, au

moins, de deux (2) Membres BHPB et un (1) Membre MIBA. Le Conseil de
Gérance décidera par majorité simple.

Le Conseil de Gérance délègue la gestion journalière de la Joint Venture à un
Comité de Gestion composé de quatre membres dont deux membres représentant
BHPB et deux membres représentant la MIBA. L'un des membres de BHPB sera
nommé Directeur Gérant et viendra du Conseil de Gérance. L'un des membres de

f 13

12.4

13.1.

14.1

14.2.

k il

14

MIBA Sera nommé Directeur Gérant Adjoint et viendra également du Conseil de
Gérance.

De plus amples détails sur le Conseil de Gérance et son fonctionnement seront
précisés dans les Statuts.

Assemblée Générale de la Joint Venture

Les décisions de l’Assemblée Générale des Associés seront prises conformément aux
Statuts et aux dispositions légales applicables à la Joint Venture.

Les séances de l'Assemblée Générale des Associés seront présidées par un

représentant de BHPB lequel désignera fe secrétaire de séance et fes scrutateurs,
s'il ya lieu.

Politique en matière de dividendes

Quatre-vingt pourcent (80%) du Cash-Flow Disponible sera consacrés au
remboursement des montants dus au titre des Prêts d'Associé BHPB. Par
conséquent, l'intention des parties est que, tant qu'il reste des montanis dus au
titre des Prêts d’Associé BHPB, les vingt pourcent (20%) restants du Cash-Flow
Disponible, sous déduction de toute somme que le Conseil de Gérance décidera
d’affecter aux réserves de ia Joint Venture, seront, dans la mesure où cela est

envisageable en vertu de la législation applicable.
dividendes aux Associés.

distribués en tant que

Après remboursement de la totalité des Prêts d'Associé BHPB, la politique en
matière de dividendes de la Joint Venture fera l’objet d'une révision par
l'Assemblée Générale des Associés de la Joint Venture.

Financement des Activités du Projet

. Tout financement jusqu'à et y compris l'achèvement d'une Étude de Faisabilité

Minière de la première:kimberlite découverte sera supporté par BHPB et sera mis

à la disposition de la Joint Venture par BHPB sous la forme de Prêts d’Associé
BHPB.

Les conditions et modalités détaillées (en ce compris un taux d’intérêt applicable
égal au taux d'intérêt qui aurait été raisonnablement appliqué par les institutions
bancaires où financières extérieures pour le financement, sans sûreté, d'un projet
analogue, tel que convenu par BHPB et MIBA, ou à défaut, majoré d’un taux à
convenir fondé sur le principe de ni gain ni perte) des Prêts d’Associé BHPB
seront précisées dans un ou plusieurs Contrats de Prêt d'Associé BHPB séparés.

Les Prêts d'Associé BHPB (en ce compris le paiement de tous intérêts y afférents)
seront remboursés en priorité par le revenu opérationnel de la Joint Venture.

. En cas d’une décision de la Joint Venture de procéder à l'Exploitation Minière

dans la Zone du Projet, la Joint Venture supportera elle-même son financement et
prendra toutes les dispositions nécessaires afin d’obtenir ledit financement auprès

16

15.2 À l'exception des cessions pour lesqueliss l'autre Partie a préalablement donné
son accord écrit, d'une cession à l'Etat conformément à l'Article 10.5 du présent
Protocole d'Accord où des cessions à des Sociétés Affiliées autorisées par
l'Article 19.1 du présent Protocole d'Accord ou des cessions aux partenaires de
BHPB, des Parts détenues par une Partie (ou un Associé) ne peuvent être cédées
que conformément à la procédure suivante:

(a)

tb)

(e)

(d)

(e)

(Q)

l'Associé qui veut céder ses Parts (respectivement, le « Cédant » et les «
Parts du Cédant ») donnera une notification écrite (« la Notification de [a
Cession ») à l'autre Associé ou les autres Associés (« l’Associé Restant »}) de
la cession envisagée, en ce compris les données du candidat tiers acquéreur
(«le Tiers Acquéreur »), le prix de vente et les autres conditions et
modalités matérielles convenues entre le Cédant et le Tiers Acquéreur,

dès réception de la Notification de la Cession, l Associé Restant aura le droit
de formuler une offre d'achat de l’entièreté (et non pas une partie) des Parts
du Cédant au prix de cession spécifié dans la Notification de la Cession par
une notification écrile («la Notification de l’Offre ») au Cédant dans les
soixante (60) jours suivant la réception de la Notification de la Cession:

dès réception de la Notification de l'Offre, le Cédant aura le droit d'obtenir
du Tiers Acquéreur de bonne foi une offre majorée {« l'Offre Majorée »), qui
sera communiquée par notification écrite («la Notification de l'Offre
Majorée ») à l'Associé Restant dans les soixante (60) jours suivant la
réception de la Notification de l'Offre;

à défaut d’une Offre majorée au cours de cette période, l’Associé Restant
aura le droit d'acheter toutes les Parts du Cédant (et non pas une partie) au
prix spécifié dans la Notification de la Cession. Dans cette hypothèse, la
vente des Parts du Cédant sera réalisée dans les trente (30) jours calendriers
suivant l’expiration de la date limite pour obtenir une Offre Majorée:

des réception de la Notification de l'Offre Majorée, l’Associé Restant aura le
droit d’acheter toutes les Parts du Cédant (et non pas un partie) au prix
spécifié dans fa Notification de l'Offre Majorée par notification écrite (la
«Notification d’Acceptation ») au Cédant dans les trente (30) jours
calendrier suivant la réception de la Notification de l'Offre Majorée. Dans
cette hypothèse, la vente des Parts du Cédant sera réalisée dans les trente
(30) jours calendrier suivant la réception de ta Notification d’Acceptation:

à défaut d’une Notification d'Offre avant la date limite précitée, le Cédant
aura le droit de vendre toutes les Parts du Cédant (non pas une partie) au prix
indiqué dans la Notification de la Cession au Tiers Acquéreur. Dans ce cas,
la vente des Parts du Cédant sera complétée dans les trente (30) jours

calendrier suivant l'expiration de la date limite pour obtenir la Notification
de l'Offre;
29

17

{g) pour autant d’appli
date limite précisé

ion. à défaut d'une Notification d'Acceptation avant la
le Cédant aura le deott de vendre toutes les Parts du
Cédant (non pas ur: partie) au prix de vente indiqué dans la Notification de
FOffre Majorée au Tiers Acquéreur. Dans ce cas, la vente des Parts du
Cédant sera réali.éz dans Les trente (30) jours calendriers suivant

l'expiration de la daic limite pour obtenir une Notification d'Acceptation

La réalisation d’une quelconque cession des Parts à un Tiers Acquéreur sera

soumise à la condition que le Tiers Acquéreur aura préalablement accepté qu'il

sera lié par les stipulations du présent Protocole d’Accord et des Æontrats
Détaillés qui lient Le Cédant.

Force Majeure

La Force Majeure, dans :e cadre du présent Protocole d'Accord, signifie toutes
circonstances

échappant au contrôle raisonnable de l’une des Parties y compris
{sans que l’énumératior ci-après soit exhaustive):

(a) des retards dus aux autorités de l'Etat relatifs à l'octroi dé permis ou
d'autres autorisations légales requises pour que MIBA, BHPB et la Joint
Venture puissent evercer leurs droits ou exécuter leurs obligations en vertu
du présent Protocole d’Accord ou des Contrats Détaillés;

(b) vandalisme, émeutes, violence de gangs et activités criminelles :

(c} révolution, invasion ou guerre (déclarée où non) :

{d) insurrection, troubles civils, sabotage, ou attaque d’un ennemi public ;

(e) actions d’autorités militaires, policières ou civiles quelconques {locales ou
étrangères) en exéc-tion de lois en vigueur ou à venir:

(Q)] épidémie, quarantaine et effondrement de la santé de membres-clefs du
personnel ;

{g) restriction de la re circulation des personnes et des équipements en
République Démocratique du Congo: .

(h) retards ou restrictions relatifs à l'accès en République Démocratique du
Congo de membres — clés du personnel expatrié de BHPB ;

(0) interruption ou arrët des sources habituelles de fourniture d'ouvriers, de
matériaux, de carsurant, de transport, d'électricité,
ressources et services publics nécessaires ;

G) conflits collectifs ce travail/conflits sociaux, grèves, lock-out ou tout autre
action sociale ; et

d’eau et d’autres

(k) tremblement de ter'£, tornade, tempête, foudre, inondation, incendie, pluies

torrentielles ainsi £ 4e tout autre événement climatique ou environnemental
défavorable. -

Au cas où l’une des Part'es serait empêchée en raison d'un cas de force majeure
d'exercer un droit essent:2l quelconque ou de respecter une obligation essentielle
découlant du présent Pro:cole d'Accord ou des Contrats Détaillés:

(a) la partie affectée =ar la force majeure sera dispensée de l'exécution de
l'obligation en question tant que la situation de force majeure persiste; el

(b) au cas où un droit aurait dû être exercé ou une obligation aurait dû être
17
#

Ts

18

: exécutée avant une date limite, le délai en questior fer
; extension d'une durée égale à celle de la force majeure.

21 Confidentialité

e l'objet d'une

21.1. Les Parties s'sngagent à traiter de façon striciement confidentielle toutes
| informations de recherche minière ou autres (en particulier des informations et
1. données relatives à la recherche minière) échangées entre elles ou entre l’une des
Parties et la Joint Venture.

LL.

| . 21.2. Aucune des Parties ne fera de déclaration publique concernant ies affaires de la
Joint Venture sans l'accord préalable du Conseil de Gérance de l2 Joint Venture
lequel ne sera refusé sans juste motif.

213

Les Parties conviennent que ni l'une ni l’autre ne seront obligées d°
informations commerciales sensibles ou confidentielles en ce qui c
activités stratégiques et opérationnelles respectives en dehors d
Projet sauf si ceci est indispensable dans
affaires du joint-venture.

échanger des
oncerne teurs
e la Zone du
le cadre de la bonne conduite des

21.4. Si, en vertu de la loi, d’une injonction d’une autorité gouvernementale où de la

réglementation boursière, une Partie se trouve dans l’obligation de faire ou de
publier une annonce, la Partie concernée prendra toutes les mesures raisonnables
afin de donner la possibilité à l’autre Partie de faire part de ses commentaires sur
cette annonce où ce communiqué avant qu'il ne soit fait ou publié (étant entendu
que cela ne pourra avoir pour effet d'empêcher la Partie concernée de respecter
ses obligations légales, réglementaires ou boursières).

22 Processus de Kimberley

22.1. En menant les Activités du Projet par l'intermédiaire de la Joint Venture, MIBA et
BHPB s'engagent à respecter les lois de la République Démocratique du Congo
‘ainsi que les procédures requises par le Système de Certification Globale du
Processus de Kimberley.

22.2. MIBA et BHPB garantissent l'une envers l’autre de ne jamais faire de recherche
ou d’exploitation minière ou d'acquérir, de conserver, de vendre, de profiter de
ou de conclure un accord quelconque relatif à des diamants provenant, pour autant
qu’elles le sachent, de zones (« Zones de Conflit »} quelconques qui sont sous le
contrôle de forces civiles, militaires où autres qui se rebellent contre le
gouvernement légitime du pays dans lequel ces zones sont situées,

22.3.

Les Parties ne pourront en aucun cas conclure des transactions quelconques avec
tout(e) individu, association, personne physique ou légale ou avec toute autre
entité impliquée (ou suspectée d’être impliquée sur la base de motifs
raisonnablement valables) dans des transactions relatives à des diamants faisant
l’objet de l'Article 22.2 du présent Protocole d’Accord ou dans tout commerce
illégal de diamants en violation des lois d’un gouvernement légitime

19
22.4. Chacune des Parties est tenue (dans la mesure où ces procédures s’appliquent à
: chäcünñe"des Parties) paf te réspect total du Système de Certification Globale du
Processus de Kimberley tel qu’exécuté par tous les gouvernements concernés
ainsi que par toutes procédures complémentaires ou alternatives reconnues

relatives à l'identification de diamants qui ne proviennent pas de Zones de
Conflit.

22.5. Toute violation des dispositions du présent Article 22 constitue un manquement

grave au présent Protocole d'Accord. !
23 Exclusivité ‘ nu

MiBA s'engage à s'abstenir en toute circonstance de négocier avec ou d'octroyer
des droits quelconques à une partie autre que BHPB et/ou la Joint Venture en ce
qui concerne les Activités du Projet dans la Zone du Projet pour ce qui concerne

toutes Substances Minérales, et ce à partir de la date de signature du présent
Protocole d'Accord.

A ta "détouverte" We"todfe'‘sübstance autre que le diamant, les Paities se
retrouveront pour négocier un accord séparé dont les modalités seront détaillées
dans l’Accord d'Association.

24 Langue

Le présent Protocole d’Accord a été rédigé en français ainsi qu’en anglais. En cas
de conflit entre les deux versions, la version française sera considérée comme

étant authentique et prévaudra, mais les Parties acceptent que la version anglaise
signée est adéquate.

25 Résiliation — Modifications

Le présent Protocole d'Accord ne peut être résilié ou modifié que par accord écrit
signé par des représentants dûment autorisés des Parties.

En cas de différend ou de litige relatif à l'exécution ou à l'interprétation du
présent Protocole d’Accord, le différend sera référé au moyen d'une notification
écrite (« Notification de Règlement ») à des représentants hauts placés dans
l’organisation de chacune des Parties. Ces représentants feront tout (dans les
limites du raisonnable) pour régler ce différend ou litige de façon amiable.

26.2.

A défaut d’un accord à l'amiable dans les quarante-cinq (45) jours calendrier à
compter de la date de notification écrite et à moins que les Parties conviennent de
commun accord sur une extension de cette date limite, te différend sera soumis
pour règlement définitif par voie d'arbitrage conformément au Règlement
d'Arbitrage de la Chambre de Commerce Internationale par trois arbitres
conformément à ce Règlement, L'arbitrage aura lieu à Paris et la langue de la
procédure d'arbitrage sera la langue française.

_ — l | . Lo AE
27

27.1.

27.2.

27.3.

28

28.1.

28.2

720

Délal de réalisation des Activités du Projet

Sous réserve de la constitution préalable de la Joint Venture, les Parties
conviennent que la Recherche dans la Zone du Projet débutera au plus tard dans
les six (6) mois à dater de la signature du présent Protocole d'Accord.

L'Exploitation Minière de la première kimberlite découverte dans la Zone
du Projet démarrera au plus tard dans les deux (2) ans à dater de la décision du

Conseil de Gérance de procéder à l’Exploitation Minière sur base de l’Etude de
Faisabilité Minière Positive concernée,

Dans tous les cas, les opérations minières seront effectuées conformément aux
délais prescrits par les Articles 196 et 197 du Code Minier.

Contrats Détaillés "

Le présent Protocole d’Accord sera mis en oeuvre par la conclusion des Contrats

Détaïllés. Les contrats et les instruments suivants constitueront les Contrats
Détaillés:

(a) le Contrat de Joint Venture;
(b) les Statuts;

{c) les instruments juridiques relatifs à la cession de Droits et Titres Miniers
relatifs à la Zone du Projet par MIBA et BHPB à la Joint Venture;

(e) les Contrats de Prêt d’Associé BHPB ;

(f) le Contrat de Gestion ;

(g) le Contrat de Commercialisation ; et

(h) les accords détaillés concernant les Royalties tel que définis à l'Article 11
du présent Protocole d’Accord.

Les.Contrats Détailiés traiteront de manière explicite notamment :

Fo sureate frasniiian

(a) de la structure de la Joint Venture y compris les modalités de
fonctionnement du Conseil de Gérance;

(b) des affaires soulevées dans le présent Protocole d’Accord ;

(c) de la nécessité d’une majorité de 75 % des votes en faveur de toute
modification des Statuts de la Joint Venture ainsi qu’en faveur de la
conclusion de tout nouveau contrat entre la Joint Venture et l’un
quelconque de ses Associés ou toute Société Affiliée de celui-ci et en

faveur de tout ‘avenant à l’un quelconque des contrats concernant les
Activités du Projet;

(d} de f’assistance technique éventueile de BHPB à MIBA;
(ec) de la force majeure et ses conséquences ;
(f) de la protection de la propriété intellectuelle de MIBA et de BHPB ;

(g) des procédures à suivre en ce qui concerne la découverte dans ia Zone du
Projet de Substances Minérales autres que le‘diamant ;

Ch} de tous les détails relatifs aux Droits et Titres Minières de MIBA et de

BHPB au sein de [a Zone du Projet ;
s 7 {, 20
21

j (i) des engagements financiers el autres obligations découlant des Droits et
Titres Miniers de MIBA et BHPB au sein de la Zone du Projet ;

| G) de l’engagement d'agir de bonne foi et de mettre en œuvre les Contrats
Détaillés en toute équité ; et

(k) de toutes autres affaires que les Parties souhaitent régler entre elles.

29.  Renonciation

l Aucune renonciation par une Partie à invoquer un manquement de l’autre Partie ne
: constituera ni ne sera interprétée comme une renonciation à invoquer fout autre
manquement de même ou de différente nature.

| 30  Nullté

| L Si une disposition du présent Protocole d'Accord devrait être nulle, illégale ou
| È inapplicable, fa validité, {a légalité et l’applicabilité des autres dispositions ne
seront aucunement affectées ou atteintes.

31 Absence de Mandat

31.1. Aucune disposition du présent Protocole d'Accord (ou de tout accord visé par ce
Protocèle‘d'Aëcord}, à’ môins qu’ii n’en soit disposé autrement, ne créera mandat
de quelque nature que ce soit entre Parties.

31.2. En outre, à moins qu’il n’en soit convenu autrement et par écrit entre les
Associés, aucune Partie ne conclura de contrat ni ne prendra d'engagements avec
des tiers en tant que mandataire de la Joint Venture ou de l’autre Partie. Aucune
Partie ne se présentera comme mandataire de la Joint Venture ni de l’autre Partie
nine se comportera comme si elle était un tel mandataire.

32 Frais

A moins que le présent Protocole d’Accord n'en dispose autrement, chaque Partie
supportera tous ses propres frais, charges et dépenses (notamment fiscales)
+ encourus dans fe cadre de fa négociation, préparation et mise en œuvre du présent
Protocole d’Accord et des transactions envisagées dans ce cadre. Les frais ayant

trait de manière directe et indirecte à la constitution de la Joint Venture seront
payés par la Joint Venture.

CÉRUOT TN ST RERENTTI ETIENNE
33 Suprématie du Protocole d'Accord
33.1.

En cas d’incompatibilité entre les termes du présent Protocole d’Accord et ceux
des Statuts ou de tout autre document social de la Joint Venture, les termes du
présent Protocole d'Accord prévaudront entre les Parties.

33.2. Les Parties exerceront leurs droits de vote et les autres droits et compétences dont
elles disposent afin de donner effet aux dispositions de ce Protocole d’Accord et,

si nécessaire, apportéront toute modification requise aux Statuts ou autre
document social de la Joint Venture.

34

35.1

35.2

36

22

Législation Applicable

Le présent Protocole d'Accord sera régi et interprété conformément au
droit de la République Démocratique du Congo.

Notifications

Toute notification ou autre communication formelle devant être effectuée en vertu
du présent Protocole d'Accord devra être effectuée par écrit et signée par ou au
nom de la Partie qui effectue la notification. Les notifications effectuées seront
réputées avoir été effectuées valablement le jour de leur réception par leur
destinataire (i) par la remise en mains propres, (ii} par courrier certifié ou
recommandé (accusé de réception exigé) ; ou (iii) Par un transporteur par avion
internationalement reconnu (réception confirmée) ou seront réputées avoir été
effectuées valablement le jour de leur envoi par télécopie (avec confirmation de
transmission et copie de confirmation envoyée le même jour par courrier certifié

ou recommandé (accusé de réception exigé) ou par un transporteur par avion
internationalement reconnu (réception confirmée))

Les adresses des Parties aux fins d'application de l'article 35.1 sont les suivantes:

(2)  MIBA:

Adresse 4 Place de Ja Coopération

Commune de Kanshi

Mbuji-Mayi

République Démocratique du Congo

(Avec mention « Urgent » et « A l'attention de la
Direction Générale »}

Fax : +243 999975450

(b) BHPB:

Adresse : - 6 Hollard Street
| PO Box 61820
Marshalltown 2107
République de l’Afrique du Sud
(Avec mention « Urgent » et « À l'attention du

Directeur de l’Exploration pour l'Afrique »)
Fax : +27 11 834 2985

Nouveau contrat

Le présent Protocole d'Accord remplace et annule tous autres accords et
arrangements antérieurs entre Parties.

23

37 Date d’Entrée en Vigueur

Le présent Protocole d’Accord entrera en vigueur à la date-de sa signature par les
Parties, après avoir été approuvé, préalablement à sa signature, par les organes

compétents de BHPB et de MIBA conformément aux dispositions de leurs statuts
respectifs.

38  Originaux

Le présent Protocole d’Accord pourra faire l’objet de plusieurs originayx et les
Parties pourront le signer sur les originaux distincts, qui seront.tous considérés

comme des originaux maïs ensemble constitueront un et un seul acte et dont au
moins un exemplaire original sera remis à chaque Partie.

Pour la Société Minière de Bakwanga

Pour BHP Billiton World Exploration
Inc.

2 vrr
he Cesare Morelli
i

recteur Exploration Afrique

DA Su
Cosmas Shungu
éministateur Dirésteur Général Adjoint

Lieu : l

Date: a [2 | 200€
Témoin

tseras runs

un SAS PMMEUMER..

23

